ITEMID: 001-76621
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: HAMDI YILDIRIM v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Hamdi Yıldırım, is a Turkish national who was born in 1942 and lives in the United Kingdom and in Istanbul. He was represented before the Court by Mr İmmihan Yaşar and Mr Selim Okçuoğlu, lawyers practising in Istanbul.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant has been living in the United Kingdom since the early 1970’s. He owned a house in the Kalkanlı village of Bingöl. His mother lived in this house until 1984 when she too moved to the United Kingdom. Since that year the house has not been resided in. Nonetheless, the applicant continued to keep it partly furnished and to stay there in his visits from time to time.
According to what the applicant heard from his acquaintances, most villagers left the village in 1994 and 1995 because of the security forces’ pressure. In mid September 1996 the applicant went to see his house. He noticed that the roof had been removed and that some of his belongings inside were stolen. On an unspecified date, he saw some of his stolen belongings in a gendarmerie station.
On 24 and 25 September 1996 the applicant filed a petition with the Governor’s Office, the County Governor’s Office, and Public Prosecutor’s Office in Yayladere. He reported that his house had been damaged by unknown persons and that some of his belongings had been stolen. He requested to be provided with alternative housing or financial aid in order to repair his house.
In his petitions, the applicant stated that he and his family had been compelled to leave their village in 1993 for security concerns and had moved to Istanbul. He has not mentioned that he lived in the United Kingdom since the early 1970s and instead gave an Istanbul address for correspondence.
On 9 January 1997 the State of Emergency bureau of the Yayladere County Governor’s Office informed the applicant with a letter that an official investigation had revealed that he had moved to the United Kingdom many years before and that he had not left any valuables in the house. It explained that the roof had been blown away as a result of severe weather conditions and lack of proper care and maintenance. It also noted that the rest of the building stood intact. In the light of those facts and the applicable law, the County Governor’s Office concluded that the applicant was not entitled to compensation or any form of financial aid.
This decision was served to the applicant’s address in Istanbul – the same address he mentioned on his petition. Since he was allegedly in the United Kingdom at the time, he learned about this decision on 2 October 1997 when he returned to Turkey. The applicant did not challenge the decision before any administrative or judicial authority. By the time he lodged his application with the Commission, his petition to the prosecutor was pending.
The investigations carried out by the authorities indicated that the applicant had left his village of his own will and moved to the United Kingdom by taking all of his valuable property.
The investigations also revealed that the roof of his house was not removed but was blown away because of severe weather conditions throughout the years since he left his house unattended.
A description of the relevant domestic law can be found in the Court’s judgment of Doğan and Others v. Turkey (nos. 88038811/02, 8813/02 and 8815-8819/02, §§ 31-35, ECHR 2004-...).
